DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               MARK FLOYD,
                                Appellant,

                                     v.

                  BALBOA CAPITAL CORPORATION,
                            Appellee.

                               No. 4D18-269

                           [August 23, 2018]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Robert E. Belanger, Judge; L.T. Case
No. 56-2011-CA-001595.

   Brad Culverhouse, Fort Pierce, for appellant.

   Riley W. Cirulnick of Rice Pugatch Robinson Storfer & Cohen, PLLC,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.